Case 3:17-cv-01375-DMS-MDD Document 749 Filed 04/12/19 PageID.44157 Page 1 of 6




 1   David A. Nelson (Ill. Bar No. 6209623; pro hac vice)
     davenelson@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3   500 West Madison St., Suite 2450
     Chicago, IL 60661
 4   Phone: (312) 705-7400 / Fax: (312) 705-7401
 5   Karen P. Hewitt (State Bar No. 145309)
     kphewitt@jonesday.com
 6   Randall E. Kay (State Bar No. 149369)
 7   rekay@jonesday.com
     JONES DAY
 8   4655 Executive Drive, Suite 1500
     San Diego, CA 92121.3134
 9   Phone: (858) 314-1200 / Fax: (844) 345-3178
10
     Evan R. Chesler (N.Y. Bar No. 1475722; pro hac vice)
11   echesler@cravath.com
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue
     New York, NY 10019
13   Phone: (212) 474-1000 / Fax: (212) 474-3700
14
     [Additional counsel identified on signature pages]
15
     Attorneys for Counterclaim-Defendants
16   QUALCOMM INC. AND QUALCOMM TECHNOLOGIES, INC.
17
                               UNITED STATES DISTRICT COURT
18
                          SOUTHERN DISTRICT OF CALIFORNIA
19
20   QUALCOMM INC.,                            Case No. 3:17-CV-01375-DMS-MDD

21                Plaintiff,                   QUALCOMM’S NOTICE OF
                                               MOTION AND MOTION FOR
22                                             PARTIAL SUMMARY JUDGMENT
           v.
23                                             Date: May 24, 2019
     APPLE INC.,                               Time: 1:30 p.m.
24
                                               Courtroom: 13A
25                Defendant.                   Judge: Hon. Dana M. Sabraw
26
27   AND RELATED COUNTERCLAIMS.

28
                                                             Case No. 3:17-cv-01375-DMS-MDD
                QUALCOMM’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-01375-DMS-MDD Document 749 Filed 04/12/19 PageID.44158 Page 2 of 6




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that on May 24, 2019 at 1:30 p.m., or as soon
 3   thereafter as they may be heard, in Courtroom 13A of the United States District
 4   Court located at 333 West Broadway Street, San Diego, California 92101, Plaintiff
 5   and Counterclaim-Defendants Qualcomm Inc. and Qualcomm Technologies, Inc.
 6   (collectively, “Qualcomm”) will and hereby do move this Court for an order
 7   granting Qualcomm’s Motion for Partial Summary Judgment as follows:
 8         (1)     No induced infringement of the asserted claims of all patents-in-suit;
 9         (2)     No infringement of the asserted claims of U.S. Patent No. 7,383,453 by
10                 the accused RPM products;
11         (3)     No infringement of the asserted claims of U.S. Patent No. 8,433,940;
12                 and
13         (4)     Invalidity of the asserted claims of U.S. Patent No. 7,383,453 as
14                 indefinite under 35 U.S.C. § 112(b).
15         This Motion is supported by the accompanying Memorandum of Points and
16   Authorities, the declaration of Kelly V. O’Donnell and exhibits thereto, and such
17   other written and oral argument and authorities that may be presented at or before
18   the hearing on this Motion.
19         Apple opposes this motion.
20
21   Dated: April 12, 2019               Respectfully submitted,
22
                                         By: /s/ Kelly V. O’Donnell
23                                       JONES DAY
24                                       Karen P. Hewitt (SBN 145309)
                                         kphewitt@jonesday.com
25                                       Randall E. Kay (SBN 149369)
26                                       rekay@jonesday.com
                                         John D. Kinton (SBN 203250)
27                                       jkinton@jonesday.com
28
                                            -1-               Case No. 3:17-CV-01375-DMS-MDD
                 QUALCOMM’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-01375-DMS-MDD Document 749 Filed 04/12/19 PageID.44159 Page 3 of 6




 1                                  Kelly V. O’Donnell (SBN 257266)
                                    kodonnell@jonesday.com
 2
                                    4655 Executive Drive, Suite 1500
 3                                  San Diego, California 92121
                                    Telephone: (858) 314-1200
 4
                                    Facsimile: (858) 345-3178
 5
                                    William E. Devitt (pro hac vice)
 6
                                    (Ill. Bar No. 6229133)
 7                                  wdevitt@jonesday.com
                                    John M. Michalik (pro hac vice)
 8
                                    (Ill. Bar No. 6280622)
 9                                  jmichalik@jonesday.com
                                    77 West Wacker Drive, 35th Floor
10
                                    Chicago, Illinois 60601
11                                  Telephone: (312) 269-4240
12
                                    Keith B. Davis (pro hac vice)
13                                  (TX Bar No. 24037895)
14                                  kbdavis@jonesday.com
                                    2727 North Harwood Street
15                                  Dallas, Texas 75201
16                                  Telephone: (214) 969-4528
                                    Facsimile: (214) 969-5100
17
18                                  QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
19                                  David A. Nelson (pro hac vice)
20                                  (Ill. Bar No. 6209623)
                                    davenelson@quinnemanuel.com
21                                  Stephen Swedlow (pro hac vice)
22                                  (Ill. Bar No. 6234550)
                                    stephenswedlow@quinnemanuel.com
23                                  500 West Madison St., Suite 2450
24                                  Chicago, Illinois 60661
                                    Telephone: (312) 705-7400
25                                  Facsimile: (312) 705-7401
26
27
28                                       2                Case No. 3:17-CV-01375-DMS-MDD
          QUALCOMM’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-01375-DMS-MDD Document 749 Filed 04/12/19 PageID.44160 Page 4 of 6




 1                                  Alexander Rudis (pro hac vice)
                                    (N.Y. Bar No. 4232591)
 2
                                    alexanderrudis@quinnemanuel.com
 3                                  51 Madison Ave., 22nd Floor
                                    New York, New York 10010
 4
                                    Telephone: (212) 849-7000
 5                                  Facsimile: (212) 849-7100
 6
                                    Sean S. Pak (SBN 219032)
 7                                  seanpak@quinnemanuel.com
                                    50 California St., 22nd Floor
 8
                                    San Francisco, California 94111
 9                                  Telephone: (415) 875-6600
                                    Facsimile: (415) 875-6700
10
11                                  CRAVATH, SWAINE & MOORE LLP
12                                  Evan R. Chesler (pro hac vice)
                                    (N.Y. Bar No. 1475722)
13                                  echesler@cravath.com
14                                  Keith R. Hummel (pro hac vice)
                                    (N.Y. Bar No. 2430668)
15                                  khummel@cravath.com
16                                  Richard J. Stark (pro hac vice)
                                    (N.Y. Bar No. 2472603)
17                                  rstark@cravath.com
18                                  Gary A. Bornstein (pro hac vice)
                                    (N.Y. Bar No. 2916815)
19                                  gbornstein@cravath.com
20                                  J. Wesley Earnhardt (pro hac vice)
                                    (N.Y. Bar No. 4331609)
21                                  wearnhardt@cravath.com
22                                  Yonatan Even (pro hac vice)
                                    (N.Y. Bar No. 4339651)
23                                  yeven@cravath.com
24                                  Vanessa A. Lavely (pro hac vice)
                                    (N.Y. Bar No. 4867412)
25                                  vlavely@cravath.com
26                                  Worldwide Plaza, 825 Eighth Avenue
                                    New York, New York 10019
27
28                                       3               Case No. 3:17-CV-01375-DMS-MDD
          QUALCOMM’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-01375-DMS-MDD Document 749 Filed 04/12/19 PageID.44161 Page 5 of 6




 1                                  Telephone: (212) 474-1000
                                    Facsimile: (212) 474-3700
 2
 3                                  Attorneys for Counterclaim-Defendants
                                    QUALCOMM INCORPORATED
 4
                                    QUALCOMM TECHNOLOGIES, INC.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       4               Case No. 3:17-CV-01375-DMS-MDD
          QUALCOMM’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-01375-DMS-MDD Document 749 Filed 04/12/19 PageID.44162 Page 6 of 6




 1                             CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on April 12, 2019 to all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system
 5   per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
 6   mail, facsimile, and/or overnight delivery.
 7         Executed on April 12, 2019 at San Diego, California.
 8
 9                                       /s/ Kelly V. O’Donnell
                                            Kelly V. O’Donnell
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           5                Case No. 3:17-CV-01375-DMS-MDD
           QUALCOMM’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
